Case 1:17-cv-00649-LO-IDD Document 80 Filed 01/25/19 Page 1 of 2 PageID# 1379



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


LULIT MULUGETA                                )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Case # 1:17-cv-00649-LO-IDD
                                              )
SAMUEL TAFESSE ADEMACHEW                      )       Hearing: February 11, 2019
                                              )
                       Defendant.             )
                                              )


         PRAECIPE REGARDING DEFENDANT’S APPEARANCE AT TRIAL.

       Pursuant to Court Order, Defendant, Samuel Tafesse Ademachew, hereby notifies the

Court and opposing counsel that, as indicated in his prior Opposition to the Plaintiff’s Motion to

Continue the Trial Date, he is unable to travel from Ethiopia to attend the trial hearing on

February 11, 2019. Defendant respectfully submits that he is available for testimony via

telephone connection on February 11 or at a later date. Defendant regrets his inability to attend

the hearing on January 22, 2019, but he has been attending to his elderly mother who remains

gravely ill. Plaintiff’s counsel’s unsubstantiated assertion in Court that Defendant was hosting

an Epiphany celebration party in Addis Ababa is not true.


January 25, 2019                                      Respectfully submitted,

                                                       /s/ David H. Dickieson
                                                      David H. Dickieson, VA Bar #31768
                                                      Schertler & Onorato, LLP
                                                      501 New York Avenue, NW, Suite 500
                                                      Washington, DC 20001
                                                      202-628-4199
                                                      202-628-4177 Facsimile
                                                      Counsel for Defendant Ademachew

                                                  1
Case 1:17-cv-00649-LO-IDD Document 80 Filed 01/25/19 Page 2 of 2 PageID# 1380




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing was, this 25th day of January, 2019, served
upon the following counsel via the Courts electronic filing system - ECF:


                    Haig V. Kalbian
                    D. Michelle Douglas
                    Evan M. Lisull
                    Kalbian Hagerty LLP
                    888 17th Street, NW, Suite 1000
                    Washington, DC 20006
                    hkalbian@kalbianhagerty.com
                    mdouglas@kalbianhagerty.com
                    elisull@kalbianhagerty.com




                                                /s/ David H. Dickieson
                                                David H. Dickieson




                                            2
